DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant’s arguments, filed 8 February 2021, with respect to the rejections of the pending claims, as amended, under 35 USC 103 have been fully considered and are partially persuasive.  
Applicant argues that the prior art does not teach a retention protrusion that extends from the sidewall of the apparatus, instead positioned at the end of the device. However, the retention protrusion extends beyond the perimeter of the sidewall 162, providing a similar function to Applicant’s retention protrusions placed elsewhere on the device. Applicant has not argued the criticality of the location of the retention protrusions on the instantly claimed device. As such, it is the position of the Examiner that a retention protrusion 120 that extends beyond the perimeter of a sidewall 162 suggests to a person having ordinary skill in the art a retention protrusion “extending from an outer surface of the side wall” as claimed by Applicant. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50-64 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0255061 to de Juan.
In the specification and figures, de Juan discloses the apparatus substantially as claimed by Applicant. With regard to claims 50-53, 56, 60, and 61, de Juan discloses an implant 130 for insertion into an eye comprising an outer shell with a sidewall 162 made of a first impervious material, a first drug 110 within an interior space of the shell, a cap 152 that is semipermeable and elastic, wherein a drug may elute from the interior space by passing through the cap (see Figs 1A-2, IB, ¶0413-0415, 0058). The apparatus may comprise a retention protrusion 120 that extends beyond the perimeter of the outer sidewall 162 (see ¶0408). The apparatus disclosed by de Juan is not disclosed as being dimensioned for placement in the punctum of a patient. However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
With regard to claim 54, de Juan illustrates that the outer shell comprises at least one aperture 166 (see FIG 1A-2).
With regard to claim 55, de Juan discloses that the porosity, release rate, and dimensions of the apparatus may be varied to generate a desired elution profile (see ¶016).
With regard to claims 57-59, de Juan discloses that the apparatus may comprise a valve that opens in response to pressure changes (see ¶0074).
.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0255061 to de Juan in view of US 2012/0078362 to Haffner et al.
In the specification and figures, de Juan discloses the apparatus substantially as claimed by Applicant (see rejections above). With regard to claim 65, de Juan fails to disclose a sealing mechanism between the cap and the outer shell. However, Haffner discloses an implantable drug eluting device with a shell and a cap and a sealing member 99, in the form of an o-ring between the shell and the cap to provide a liquid-tight seal (see FIG 18K and accompanying text). It would have been obvious to a person having ordinary skill in the art at the time of filing to add a sealing o-ring, as taught by Haffner, to the device disclosed by de Juan, in order to provide a liquid-tight seal, as taught by Haffner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        8 March 2021